UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                 Argued April 13, 2005
                                 Decided June 7, 2005

                                         Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

Nos. 04-2731 & 04-3606

JIM E. HUGHES, SALLY LENTZ,                       Appeal from the United States District
et al.,                                           Court for the Eastern District
           Plaintiffs-Appellants,                 of Wisconsin.

      v.                                          No. 02 C 1038

MARINETTE COUNTY, LINDA                           William C. Griesbach,
DUMKE-MARQUARDT and JOSEPH                        Judge.
TERRY,
         Defendants-Appellees.


                                       ORDER

    Plaintiffs appeal the district court’s dismissal of their due process and takings
claims. As plaintiffs did not first exhaust their possible state court remedies, we affirm
the district court’s dismissal for want of subject matter jurisdiction.

   Though the factual background is somewhat convoluted, the plaintiffs’ basic
complaint is that the Marinette County Clerk unlawfully transferred the deed to their
property to Joseph Terry, who had successfully bid on the land at auction, thereby
“taking” their property without just compensation and without due process of law.
Their chief argument is that the exhaustion requirement set forth in Williamson
County Regional Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172,
105 S. Ct. 3108 (1985), doesn’t apply to this set of facts because the taking in the
instant case was for a purely private use. This court has previously addressed this
Nos. 04-2731 and 04-3606                                                        Page 2

argument in Covington Court Ltd. v. Village of Oak Brook, 77 F.3d 177 (7th Cir. 1996),
and rejected it. We see no reason to stray from that holding now. The plaintiffs’ claim
is premature and was properly dismissed.

   Plaintiffs also appeal the district court’s award of attorney’s fees to Defendant
Joseph Terry. We agree with the district court’s determination that there is no
conceivable way that Terry could have ever been viewed as a state actor; the court did
not abuse its discretion in awarding attorney’s fees.

AFFIRMED.